Per Curiam.
There was evidence sufficient to permit the jury to find the following: As the two cars approached the intersection, the Raines car was closer to the intersection than the Tun-stall car. Raines failed to stop in obedience to the stop sign confronting him. Upon entering the intersection, Raines “cut the corner” to his left and proceeded obliquely towards the lane of #1152 for southbound traffic. The collision was between the “left rear” of the Raines car and the “right-hand side” of the Tunstall car. When the collision occurred, the “left rear” of the Raines car was “close to the center” of #1152. The debris from the collision began 100-105 feet south of the southern limit of the intersection. Raines did not see the Tunstall car prior to the collision.
Careful consideration impels the conclusion that the evidence, when considered in the light most favorable to plaintiff, is sufficient to require submission for jury determination of an issue as to the alleged actionable negligence of Raines. Nor does the evidence establish as a matter of law that plaintiff was contributorily negligent. Moreover, although there is plenary evidence as to the actionable negligence of Tunstall, the evidence does not establish as a matter of law that Tunstall’s negligence was the sole proximate cause of the collision and of plaintiff’s injuries. Having reached these conclusions, we deem it appropriate to refrain from further discussion of the evidence presently before us. Byrd v. Motor Lines, 263 N.C. *155369, 372, 139 S.E. 2d 615, 617, and cases cited. The judgment of involuntary nonsuit as to defendant Raines is reversed.
Reversed.